R-49g


         THE


                     AUSTIN.   TEXAS

                      May 19, 1947

Honorable Hall Logan,.Chairman
Stats Board of Control
Austin, Texas                opinion   NO. v-206

                               Re: Use of Special Cen-
                                   tennial Fund for
                                   purchase of French
                                   Embassy.
Dear Mr. Logan:
          In accordance'withthe request made by the
Board ef Control for re-examinationof Treasury Ac-
count No. 23 W ecial Centenmial Fund" appropriated
by House Bili 72$ Chapter 286 Acts of'l&th Legisla-
ture; for the purghase of the l%ench Embassy in Austin,
Texas, and in view of the recent report of the State
Auditer that the fmmd constitutesState money, we re-
port 00 follews:
          Without an audit or complete study of such
fund and upon assumption that the fund was comprised
who&   of Federal appropriationsleft over from the
Texas Centennial,this Department held in former Opin-
ions, Nos. o-6522, 0-6780 and V-27, that the money
could not be used in accordancewith House Bill 728,
49th Legislature, for the purchase of the French Em-
bassy and grounds without the approval of Congress.
          Upon suggestionsfrom the Offices of the
State Comptroller and State Treasurer that the remain-
ing money in the Special Centennial Fund actually rep-
resented amounts spent from State Centennial Funds
which.could and should have been spent from Federal
funds, and that as a matter of bookkeeping,the Federal
funds had not been transferrednor applied to the ex-
oees spent out of State funds, this Office askad Hon.
0. A. Cavneso, State Auditor, to examine the account.
By letter dated April 16, 1947, Mr. Cavness stated:
         "After reviewing the informationsub-
    mitted, it is q opinion this balance can
                                                          .

Hon. Hall Logan - Page 2                          v-206       ‘5



     be consideredState funds subject to dis-
     position by the Legislature.,
          "The balance in the fund is a resi-
     due of funds received from the Federal
     government, from private donors and from
     reallocationmade by the Centennial Con-
     trol Commission eut of funds granted for
     specific and special projects within the
     Centennial program,
          "The comminglingof these funds and
     the fact that the Federal Centennial Com-
     mission long ago made its final report and
     returned to the United States Treasury
     their unallocatedbalance precludes,I
     believe, any other claim to the present
     funds other than the claim of the State
     of Texas."
          In view of this report, the fact situation is
entirely differentfrom the statement or assumption of
facts on which previous opinions of this Office were
based, In accordancewith such findings by the State
Auditor, we now hold that the fund was subject to ap-
propriationfor the purposes set out in House Bill 728
of the 49th Legislature,which provides in part as fol-
lows:
           "There is hereby appropriatedall
     moneys now in the Texas CentennialCor-
     mission funds if and when available,to
     oFply sn the purchase of the French Em-
     bassy building and all properties there-
     in. 0 0"
          (Section2 contains a descriptionof the prop-
erty to be purchasedunder said Bill.)
          Yki3 building is hereby set aside
     fer the us08 and urpaser ef the Baugh-
     ters of the RepubEfc of Texas, and the
     said Daughters of the 110 blic of Texas
     be and the ssme are herery authorised to
     take till charge of said building and use
     of the same as they may see proper. The
     property of the said French Embassy shall
     be the preperty ef the State, and the
.
    Hon. Hall Logan - Page 3                         v-206


         title of said property shall remain in
         the custody of the Board of Control."
              Accordingly, it is our opinion that the Board
    of Control may contract for the purchase of the proper-
    ty, and when there is tendered to the Board a good and
    sufficient deed conveying fee simple title to the State
    of Texas you are authorized to accept the same for the
    State. !!hereupon you will be authorized to request
    that the Comptrolfer issue a warrant for the payment
    out of the Treasury to the owners of said property, of
    the balance of said fund, provided, of course, that the
    actual purchase price of said property fs at least e-
    qual to that balance, The Comptrollerwill be author-
    ized to issue, and the Treasurer will be authorized to
    pay such warrant. We call your attention to the fact
    that House Bill 728 becsme effeetive on May 31, 1945.
    Your contract for purchase should be completed on OP
    before May 31, 19&T, before the appropriationexpires.
                          SUMNARY
             Since the State Auditor has found
        Treasury Account No, 23, %pecial Cen-
        tennial Fund", to be State funds (a fact
        situation which was not known when for-
        mer Opfnions, Nos;O-6522, O-6780 and
        V-27 were written), the balance therein
        may be used by the Board of Control in
        accordance with House Bill 728, 49th
        Legislature, for the purchase of the
        French Embassy,
                                         Verv truly yours

                                         /;ucr,    caveu
                                         Price Daniel
                                         Attorney General
    PD/rt/erc